Citation Nr: 1311106	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  08-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbosacral spine disorder, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from December 1953 to December 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Service Connection for a Lumbosacral Spine Disorder

The Veteran seeks service connection for a disorder of the lumbosacral spine.  He contends that his service-connected right knee disability, status post removal of semilunar cartilage and degenerative joint disease, has resulted in a lumbosacral disorder.  He has also asserted that he injured his low back during a training exercise during service in 1954, when he fell off of a tank.  Review of the service treatment records indicates that he was seen in July 1954 for back pain.  According to the clinical record, the Veteran "hurt [his] back snapping in."  This injury occurred five days prior to his presentation for treatment.  The Veteran has reported intermittent problems with low back pain following service separation.  A December 1984 letter from a private doctor stated the Veteran sought treatment that same month for pain of the lumbosacral spine.  X-rays confirmed degenerative changes in the lower thoracic and upper lumbar regions, with additional findings at various levels of the lumbosacral spine.  A January 2007 VA examination confirmed multi-level degenerative disc disease of the lumbosacral spine, as well as spinal stenosis, herniated nucleus pulposus, and retrolisthesis.  

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In the present case, the evidence of record reflects treatment for in-service low back pain complaints in July 1954, the Veteran's lay accounts of chronic neck and back pain since service, and current diagnoses of degenerative disc disease and other findings of the lumbosacral spine.  As a layperson, the Veteran is competent to report such observable symptomatology as low back pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, the Board finds his reports of such pain to be credible.  Thus, the Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination and opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Review of the file indicates that the Veteran reported receiving recent private medical treatment for his back from Dr. Gregory George, Dr. Randolph Baca, and Pitzer-Morris Chiropractic.  He also submitted a signed statement authorizing VA to obtain his pertinent medical records from these providers.  To date, it does not appear that the agency of original jurisdiction (AOJ) has attempted to obtain this pertinent evidence.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  For this reason, a remand is necessary to obtain this evidence or to request the Veteran to submit this evidence.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers who provided treatment for his lumbosacral spine disorder, to include but not be limited to the Dr. Gregory George, Dr. Randolph Baca, and Pitzer-Morris Chiropractic, and provide release for these records.  The RO should attempt to obtain any properly identified records.  Any negative reply should be documented for the record.  In the alternative, the Veteran may obtain such records and submit them.  

2.  The AMC/RO should schedule the Veteran for a VA examination for the purpose of assisting in determining the nature and etiology of any current disorder of the thoracolumbar spine.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history, to include any relevant in-service and post-service spinal injuries, and an examination and any necessary testing, the examiner is asked to offer the following opinions: 

     a)  Is it at least as likely as not (50 percent or greater degree of probability) that a current disorder of the lumbosacral spine, including arthritis, began during service or is caused by in-service injury?  In answering this question, assume the occurrence of a training accident in April 1954 during service; review the related service treatment record findings and treatment in July 1954; the Veteran's lay accounts of chronic low back pain since service; and current diagnoses of degenerative disc disease and other findings of the lumbosacral spine.
     
     b)  Is it at least as likely as not (50 percent or greater probability) that a current disorder of the lumbosacral spine, including arthritis, is either due to or aggravated by (made permanently worse, beyond the natural progress of the disorder) by a service-connected disability?  The service-connected disabilities are removal of semilunar cartilage of the right knee and degenerative joint disease of the right knee.  

In writing an opinion, the VA examiner should include a discussion of any in-service and post-service spinal injuries or disorders.  A rationale should be provided for any opinion or conclusion expressed.  This rationale should address any contrary medical opinions of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran the full opportunity to supplement the record, readjudicate the claim for service connection for a lumbosacral spine disorder in light of any additional evidence added to the record.  Such reconsideration should include the theory of entitlement to service connection as secondary to a service-connected disability, and as well as due to a back injury which allegedly occurred during service.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

